Order entered February 18, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00840-CV

            STAMATINA HOLDINGS, LLC, ET AL., Appellants

                                       V.

                    CITY OF DALLAS, ET AL., Appellees

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-02839

                                    ORDER

      By order dated December 8, 2021, we ordered the appeal be submitted

without the reporter’s record. The reporter’s record was filed on February 17,

2022. Accordingly, we VACATE our December 8 order.

      Before the Court is appellants’ February 17, 2022 second motion for an

extension of time to file their brief on the merits. They request an extension of

thirty days following the filing of a supplemental clerk’s record they have

requested. We GRANT the motion. We ORDER Dallas County District Clerk
Felicia Pitre to file, on or before February 28, 2022, a supplemental clerk’s record

containing the documents listed in the supplemental request filed in the district

clerk’s office on February 8.

      Appellants shall file their brief on the merits on or before March 30, 2022.

                                             /s/   CRAIG SMITH
                                                   JUSTICE